OFFICE    OFTHEA~ORNEY              GENERALOFTEXAS
                              AUSTIN




ffonorable Tom Seay
CouutyAttorney
Pottercounty
Amarillo, Texas
Dear 91x-r                 opinnionlo. O-4101
                           Ror     (1) Is Artiole la?, Penal Code,
                                   rendered Invalid and lnoparstive
                                   beaause of       the     failure     of   the
                                   Legitdatlre        to    define    the    m-
                                   $2g of the terms "ystermplumber,"
                                    erpployinsglumber and &maey-
                                   man plumber In either the Clvll
                                   Statutes or the Penal Coda?
                                   (2) If not, bP vbat maan can
                                   the meuring of mmh term8 be
                                   detsradnsdt

            Fhls ia to acknovledgercroeipt
                                         of your reoent inwIry
upon   the aueatlonr   ar stated      abovo.       Ve have given oclreful eon-
aiderationto the aatter in aonneotlonvlth the brief suaitted
w Y-.
            Article 122,   Penal C&e,            read8     as   folllwar
                person,
            'Any'          vhetherar asafer plumber,
       emplo#ng, or ~0urneJacpLnplumber, engaged In,
       voHcl.rqat, or aonduotingthe business of
       plumbing witbout liceme as provided br lav,
       shall bo fiasd pot less thaA tvent -fivqor
       more than tvo hwu?reUaad fifty dof am.
            As   originallyemoted in 1.897~‘
                                          the abave Artlole ip
rubntantlallyits present form, was Se&ion 6 of Senate Bill HO*
154, printed offiolall an Chapter 163 of the &moral Laws of
the Twatp-fifth 1ngi8L ture. we findother   sections of the
or%-     legl&ation, sow of vhloh have been aarended,nov dadi-
fiad b the Revis& Clvll Statutes as Artlales 1076 to lC&
                         .'
Honorable Tom Seay, Page 3


lnaluelve. To lntelllgentlyoCB8pFehend
                                     your plwblaee ve here
quote euoh Articlea:
            “Art.   1076. (986) Sevemge, etc.
         "Eve- alty   in thie Strto,   hovever omanlee&
    havbg untlerground    eevers or ceeepoole,lball pee8
    ordlwweo reguhtag the tapping of 8aa         eevere
    and ooeepcole,reguJ.ating    houee draining emI
    PlWine*
            "Art. 1077. (990) Plumbing lnepeotor
          'In any euah city where thorn I8 no tit
    inspeotor or plumbing provided for by speai J
    charter, the governing bo4y shall eleot euch
    inepeator of plumbing, who shell hold offias
    for such time au fixed by ewh board. Such
    fnapettor of plumbing mey be the city engineer,
    if the board 8008 fit  to elect bias.

            *Art.   1078. (987-a-9)Bowl of plu&iwe
         "Suoh elflee.ehall ornate a board for the
    exanlnatlonaf plumbere, to be known a8 the
    exaadn4s and eupervielngbosml of plumbere,
    to pravlde for aa inrpectlaa of plumbfag. Mae-
    bere o f la idb o a r de h e ll
                                  ma elvea o a o mp a a ea tlnn
    fo r ler via ee
                  o n sa id B o a r d.T h eea ldy tiy
    uo nsieto f th e r0imlrrg fivep er eo ner
    or thelocolboe~4 of health, lf there be euoha
    boerd OS herlth. and If not. then the oity phyeiaiea
    or the aity health offiaw,  the city engineer, t&e
    aity laepeotorof plumbs, a meter plumberof not
                                            experhnae
    lees thus ten year8 aatlveand contizruoue
    a8 a plueber,en8 one Journeyem plumberof not lee8
    than five yore of euch sctlveend aontlauow experlenae.
    The wyor aml the govemIng bo&y ehall mgul8tO the
    term each mdber ehell eerve; they ehell fill all
    vacoacles for ths unexpima tern of the ember vhoee
    plaae    18 fillcrd.
            "Art. 1079. (991) ReguZotlon   of plumbem

            "The extamingtrd eupervielngboardoiplumberll
Honorable Tom Seay, PWe 3


     shall emu&m end pa88 upon d     persona nov
     engaged 'inthe buslwae of plumblgg, vhether
     as master, employing,or journeyaauplumber,
     Ln their reepeotlveoitiae, and all persona
     vho mey hereafter vieh to e-6    in the buel-
     neee of plumbing as water, &playing, or
     journeymanplumber, vlthln their reepeotlve
     jurisdictions,and also a4 pereon vho mey
     8pply for the office of plumbing lnepoctor.
     They shall leeue a llcenee to euch paraoae
     only a8 eball eucoeeefullypa88 a mquiteul
     Malul.Mt10n. They ehall regleter in a book
     to bs kept for that purpose, the mum and 2
     place of buelneee of eaah pereon to vhom a
     plwber'e llceaee la leewd.    Such llaenee
     shall not be traueferable.
          "Art. 1080. (9g2-y-6)Lloenae
          "The board ehall not leeue llceneee for
    e~orethen ens year, but the came ehall be
    reneved froe~year to yaar upon proper appliaa-
    flon. Bach eppllaant for arid axamlnatlonfor
    plumber'8 liaense shall pay, to such pereon
    ae eald board may deel.gnate,   three dollare for
    each water plqmber exaedned, end tvo dollare
    for eaah joumeyeam plumber examlnad,vhiah
    fee8  na yb eused b y lald b o a r d
                                       to defmysp y
    o f it8 legltirte d x p a neee,th er wddw, it
    any, to be paid to the-olty tmseumr.
    examlnatlonaudexamInatlon Pee ehall nofhsbe
    required of the eeme pamon mom than oaea.
          "Art.   1081. (997) Lioenee enled
          Y&coopt in citiee of la88 thaa flve thou-
    eand inhabitante,a lloenee ehall not bo leeued
    to any pereon to carry on or vork at the buol-
    nere of plumbbg, or tq aht a8 au l.nepaator  of
    pluemag, until he ha8 appeared before 8n ax-
    amining or eupervleing board for aamlnatl0n and
    regietratlon,and ehall %ve euoaaeefullypaeeed
    the required ex~inetton.
          we are authorimxl to coneidrr the olvll statute8 above
quoted in applying your qusetions to amlyele of Artiale 122,
Honorable Tom Seay, Page 4


Penel Code, mpra, for 88 obeervatlIn Love- ve. Rnglleh (Tax;
Clv. App., writ of error retueed), 2% S. W. 478, emny Artlclea
of the Penal code are lnaompleteml.088 reference 18 mnde to
the Civil Statutes In aid thereof. Although Article 6 of the
Penal code provide0 that an umi.ntelllliglble
                                           lev 18 not operative,
It expreeely authorizes resort to other vrltten lava of the Stete
in oonatruing the varloue Articles of euoh ?eaal Code.
           Ae noted by JOU, hovever, neither the Artlclee quoted
from the Revlaed Civil Stetutee, nor may other etatutory  enaot-
ermt of the Texae Legislaturedofins the term “water plumber,"
"employingplumber" and "journeymn pluaber,' and, slthough ve
beve laboriouslytraced the legislativehietory of the orlgbal
Act of 1897.  ae vell as the aaendatory eats to the Civil Stetutea
(Art. 1976, R.C.S., originally enacted In 1897, emended b A&o
1909, p; lb?; Art. 1081, Ibid, emended by Acte 1919, p. 2I:8), ve
have been unable to find a trace of etatutory enllghtiemnt nninl-
fasting a legislativektent of the meenlng to be aeurlbed to
tbe phmeea under lnveetlg8tlon.
         Article 8 of the Penal Tootle
                                     made as follovet
          “Art.   8 lOWorde, hov underetood
         Irorde vhloh have their we&g    apedally
    defined ehall be underetood In that eenee, thou@
    it be aontrary to their uewl meanhg; and ell
    vorda ueed in thie Code, exoept vhen a vord,
    tare8or phrase 18 lpeolally d4fia4a, are to be
    tsken end ocmh-uea in the eeneo in vhich they
    am understoodIn aomoa lsnguqe, takfnglnto
    oonelderatlonthe context end eubjeo$ ratter
    relative to vhloh they are wlm.
          Subdlvlslon1 of Artlola 10, Revleed divll Statutea,
under the general cub-title 'Oonetruotlonaf Love' contains the
folloviag1
          “Art.   10. (5502) (3268) Oenerel Wee
          "The folloving rule8 ehall govern in the
     conatructlonof all aivll rtetutory meotmente~
         "1. me ordinary   eignifiuationebell be
    applied to vorde, except vorde of art or vorde
Ronorable     qotn Seay,   Page 5


      oonneated vlth a particular trade or subject
      matter, vhen they ~ll.have the eigulfioation
      attached to theraby expert8 ia euah art or
      trade, vith reference to such eubjeot mstter."
            In oonaectlonwith the laet quoted Articke, although
it la embraced in the Revlred Cltil.Statutea,lt Ime been held
 "equallyaa appllc4ble,end of hladlag force in orimlnel proeecu-
tlone." Wurzuy vs. State, 21 Tax. App. 620, 630, 2 8. Ii. 757,
;~,s57vAm.    Rep. 6?31 Bredfield ve. 'State,73 Tex. Cr. R. 353,
       .  . 734, An+Cae.   1917C, 696.
           You are oorreot, la 80 far a8 our search reveale, in
eaylng that there do not seem to be any caees vhere our courts
have directly p4444d upon the questions involvedherein. Indeed,
the case of Brom vs. State, 74 Tax. Cr. R. 108, 167 S.W. 348,
cited by you, seems to be the only caee of a convictionunder
ArtLola 12:'of the Penal Code n8ahlng our Court of Crlmlaal Ap-
peals, slthough there heve been numerous deal4loa8 of our Civil
Appellete Courte.conetming the Clvll Artialoa adpted above.
In addition to .Trevittve. City of Dallae, (Tex.'Clv.App.) 242
9. y. 1073, cited by you, mfereaae la made to Cwmn ve. Colemen,
103 20x. 467, 101 9. W. 199, revsraIn& (Clv. App.j 96 8. w. 777;
Porrieh ve. Wright, (01~. App ., writ refused) 293 9. U. 659~
Dmrla v4. Roll.lend,(Clv. App.) 168 8. U. 11; City of Roueton ve.
Rlcbter (Clv. App.) 157 3. U. 189; Robineon ve. 0s veetioa (Clv.
App.) ll1.s. W. .1078;Bslrd VI. Peeler, (WV. App. f 137 8. V.
@a) 215.
          Tn.the Brovn aaee, eupre, the ecoueed wee aoavlctea
of violating the e4me statute nov under aonalaeretlon,then or-
tlcle 131 of the Pen& Code of 1911. On appeal t@e judgmnt
of conviction-wasreversed beoeuee th& State failed to 8hov
that the City of Della8 haa underground eever4 end oeeepoola,
or a board of plumbing axeminer -- reQulred by pcovl8lone of
the Revleed Csvil Statutes, (now Arte. 1076 and 1078, 1925 Re-
vised ClvSl Statutes);vh$le the lt4tutory requirement8that
the plumben* examlutng board 8hould number 4mng its embership
a "master plumber" end a "journeymenplumber" vere dlscuseed la
the opinion, the court of Crlmlnel Appeal4 ala not exprees its
opinion aa ta the vslidlty of the etatute under which the pro-
eecrution   ves   brought.
          That the point w&ienot rsieed or dlawseed seenisof
some consequenceto ue, especially a4 t&e cause vae reversed
 ~onorableToas.ay, page 6


 and mrmand0d in6kad    or beg  0amd    dlsmi6~d, "a6 it shauld
 haaueg      IT the 8aou66dstood aanvloted er en utterlyVOld
              800 fh'blIt&61.1CO. VS. &'aM "p Ta. Co61.App.)
 130 T.x: 240, 242, 106 3. U. (?a) 136, 13:.
          IIIthe C*Oe Or It31paX% BeCkWOrth, RO. ?1,598 (not
get *w-port&), a.l~hab.as oorpu6appenlto theflowtof criel-
l.mI Appesl6 bsWIe4 on orlglnal 6ubml66lonon April 23, 191,
it ameem   that ROY Redcvorth -8  oonvioted ia the coppomtla
hUX% Of inrtPl1iIkg D1urbN fixtUlW8 In a hauee iu your oltp--
Aawlllo-- Mthcut hadng fLr6t obtained e perait a6 requuired
by a city ordme,     v~6 s66a66eda rune or rmp d0ii~0, ud
sought release by the vrlt. The aounty oourt, after a hearing,
lvpaadsd sppellant.
          Appellant!6 contentionthat the olty ordlnmce Or
Amwlllo la void lwthat the Dmalty provided therein ror m-
ing on the buslners 0r DlunbiBg vlthout lioeuee 16 in aonfllat
vl.thArticle 122, P&al Co&o, aqwa, vas 8uatainea,and 6816
ordmoe    held VOlqh it appearing the onllnanc0 Drovlded a rlrre
or not qess               rrmrethantvohundroddollar6,whem-
86thsPem1co                   6 th6peAtlltybyPiaeBoeloainL-
EuplOS tventY-flveeolleLr6.
          Inasnatcsr
                   aa if Article   122, euDr8, 1s vol. for any
re86on, the Dbint ana0 by rppalent must 0r nBca66 74 y ra,    tha
Opiaion Of th13aOUl'trei6.6 Ul -St      OOl!dUS~V@Dl'86U6@tiOilt0
mr niad6 that Artlulo l-2218 oomt1tut1oMl. T&e lee        laaentti
Judge Chrl6tlan of the CaPni66lop to aid the Court of Crlalnal
Appealsvrote the oplnloa,oxpr6881~Idopted by the Court. &
the opinion 16 round -rem        to and quotation6 froa the above
quoted Aptlo    or th6 Rsvisod Civil Statutes,
           IQ th eva r lo w a & vi1
                                  lul~s mentioned shove, ve find
the conetitutioualltyof the pluabing Act as b vholo r88al3.06
on va r lo ua
            g r euzulr
                     lr p,Wi& lly in ?6rriahYa. Wright 8nd Tretritt
VU. city or Dallar, and, vblle the particularpoirrteavha8la8d
w you doas aat seaa to have been urged or passed upon, the Act
has been generally 6uakln.d. 300 the oplnlorf     In the Parrlah
c&&II*,
      293 s. u. at p. 662.                    ,.
         fa view or the authoritiescited snd~dlscus;~~a~~~
e6peciel~y ln the light of the vail-knolmand funcbme
          , SO 88 to give   brfeat to,   rather ehsn to PuulfY it9
Bonomsble To61Mty, P4ge 7


ve 41% of the opinion th4t Article 122, P8n4Z Code is v4.lld
8nd operative,4ad ve tberefov6 4naver your rirat qum6tlon  In
the negative.
           m   YOUZ? 8tlOond   qU66tiOn~U   Wish   t0   knOV   q   V&t
a64na the tenna “mater plumber", maploy!ngplumber, 4nd
"joumaqman plumber' m   to be dotermined.
           That th. hgiU~tUr0 XWa8d t0 t&CO ~SO~XEIUM Or
 the 88U66I'd.08XULOUl&OOdbfth6&OF&a COUPtin th# @4M Of
 FoltoffVE. tit or At+a,         4 Qa. App. 183, 6l 9. E. 27, vlx--
 t&Et amater pTuatborr and "employingplu6Ibsr6"      M   one and
 the Em, 16 8VfdOtlOed      by the f4Crtth4t in Artiole 1080, R.C.S.,
 rupra, In rI.d.XIg thr iltp60 r6N3th6JIW16 ILOafUtint3ti~bOtVOm
 ?6RUtd 4Ild"cloying          DhMbOz'6X IlOMIltlaD.16 6UdO 46 tO'th0
fee to be charged "slqploylng"     plwaberx,vhemae the fme for
 “aaxter” plumber6 ir ret at thr6k dollara 4nd th4t tar "journey-
6m' plumbers at tvo dollars. AP Article 1079 repuirsl the ax-
aahation 8nQ llcexi6eto be gr4nted to all t&me (t&6606, the
on&salon of tha term "employingjmmbera* In the liainae fee
statute vould rpperw to wws8nt auah conafruction.        Thmefore
ve  EIW of the ODiaiOIi    that nuoh Wndmuctian shouid be follovod,
am& vo 6haJ.ltest       the tsmx %aater plumber" and "aopleyl.ng
plumber"~46 0             6. The terrOB42'0SO used in the %‘OVltt
O&se* xupr4,               by the folloving Ungwige In 242 8. W. rt
PO zw79r



     as dafl.nedpadu6odlatha ordkaoe apply to
     those who do owt4zIn klade of wrcbsni~alvrork




          Although the Court, ln the 4boie quotottotr466art6 :
th8t the tenus "anploylmg (or xmter) plmb+     4nd "jomym6n
plumber" each have "a well.-defined6166nlng, the aourt dosx not
elucidate to the extent of Lndiortingthe 66~66*
          Frox~your brief ve quote tha follovingr
Bonoroble Tom &ay, Pm                 8


              "Xn 4 0460 tried in Our County Court,
        l l  lr c & 60~t h @ ud f h e tO6th OYiy Or l X-
        DtWt  VitIl~6606                      bUUiru66
                         in th e Dlu a r b fILg        &Id
        fIIhi8 dWg0 t@the jUS7 defined 6UCh tOF6i6
        46 fOl&Wll~

               “‘A l4nbster
                         Plumber' ie c plumber havlq
        4   Xqd.&r Dbee Of bUUIIld66, VhO COntmOt6 for
        and 6UPOlmrf606 the prfOrPlanc0 Or phtabing
       ‘vork and vho hiaself, or by journeymanplumbers
        and apprenticea in hla employ, perform auah
        Plwlbblg vorki
              "'A nJournqman Plumbor" is 4’p6r6on  vho
        ha6 lermrsd th6 plupbing trade xnd vorka at it,
        not Oilhi6 OVl%EO~OUJlt, but fOl?V4gO6, 48 4
        servant or 4mploye6 of a Master or Xmployw
        Pluabor. (*

               w&ii8   VO d0   IIOt 6aJ Unre40rV63tny        tht    IMh dOf%ftim
4C1)   rbsolutely OOl’P4Ot       ES,4   lPtt6W    Of hV,     t&WY do 4w4P      t0 OOIP
r0nr gs0smuy to           ~O~IPL~~OSL(I    4pp64ring    in   dicti0ame6     urd  um-
~6lon6of oourts ln other Stst6x.




            'Plumbemor      4vOrkerln   144a~aarr,4a1
       ertlmn vho vorka    lesd, XlnO, till,6he6itmot4l,
       Ot6.; lUPe, 4 b~WE6lS VhO fUPBbh46,   fib,  8d
       l%DEf   F6 846,   l&W,      esd  6Ofi  P1~6,     016t1WM,
       tanks, bothrr,      v4tor olo6ot6,      4nd their    rtttfX@U,
       a    OthOr    6Uttt4ry    48&d rirO-DPOtOOtitSt      4~~4awu6
       roti 4 house o~othesbuildlry, i.nulutUqf                 the
       jUXM3tbIWt0 tb 6ldR6 and 64V4F6.                Th@ trcrdr
       Or t&9 g&U fitter        h46   in mp:~4$t6       bOOaU      64R-
       8mt6ba rr0m that of ths pluaber.
               "Jtmrwynd'       adwar
               ‘Jourmy6aw-Foi.mer~,           4 PIBII   hired to V&c
       by the d4yr nOu,~oom~aly, 4
       ea e h4ndiOr4rt or tl'lde;--             disf
Ronorabl.      Toa     Se*y,,Page       9


               %46td           44rh6-d:
               "~6t.F-4            VOdC6l4!l   60 JWOfiCfOllt      46   t0
       be 4ble to follow hta trade ~ependmntly 4nd
       t-ah ~~P6IltiOU6hfp6;  henoe, a Iyp follovln$
       64 tmde or nrcnutnotur.  on hi6 own 8ooount.
              And %46ter t'orkmnr OaU ap~lail.ly
                                               sklllsd
       in any art, huullaraft, or trad+ or v&o 16.4n
       overxeer,   foreaw.t, or eraployer.

          Alm, x'6fe??encais wide to the follmi~ CC~86:     Attor-
ney Oenerel VLI.Union Plwnbing Co., (Jkaa.) 16 f. E. (26) 89 go,
91; Behnalr & Co., VB. OPigsby, 61 Mf.60.335, 113 11.I. 8. 548,,
     Orea$ Attitle Q Paelflo Tea 00. ~8. Roppenburger,   171 Xd.
     l& A. 434, 4391 Co66~0~~s~th  VU, Mocarthy, 22            ,
    "9.E3j6?8g88; Todewo vu. City of Shreveport,
       l       *  And, BS.S 33 C. J',91?1 38 C. J.
                        l




          with nrerwae   to the ebove &barge of the court, quoted
rm your briar, ve dLruat   your UpWlfiC  attention to Arti     &i2,
Cads 0r Crlaiml Pr0e6a~, reading ae follovtr
               YArt.        662.   (739) (719) charge In mladewaaor
               %h.   bOUI’t   I6 not    ~U1F.d       t0 w.        the   \n7
       ia   4 IdUderrrpurozr    0480,   .XWDt     Et th.   lVqU.Ut    0
       oaursel on either 6146.             vhen   00 P.QWJUtad     h6 ahill
       give      or reruae   4uoh   oh4~13e6,   vlt$   or vfthout             6mri-
       ctItioIl,    ,8Q El’. asked in vritiog.

          Inoonnt~th%x      at&bate. lt ha6 b.eaheLbbythe
COlU'tor Criadn4l Appe4l.6
                         t&m In pl'O68f3UtiOM for 4 d6tl8a.4nor
(4X&   th6 ~UlliUb6'6Ilt~~X'!6&~~~bd   ia h-t.              122, P. c., -6             it   4Ud),
emr6     in the &Ergo,     unl8Ba    -t&l,                      W6t IlOt O&y          b.   OX-
C8pt.d  to,    but 6~0142            &4l’@6     oOl’P.Ot~       pl’.EUiting    th.    mtte6
OOX&d4fWd      Or 6U6t  b%
                    pP%BWtSd, f&n& if r6&~6%d~ %XWpt%d t0 &IV%
be bmught b&ore the Court or Orlr6lnalAppeals by proPer bills
es exo.ptioll.sfafpson ~6. state, 87 fex. Cr. Ft.27, 220 8* U.
777; B.rdell va. State, 87 Tax. Cr. R. 310, 230 8. If.UOlg Bovers
vu:state, 138 Tax. Cr. R. 98, 134 S. W. (pd) 675; and ==y others-
          we thwu ~1esrl.yyouc ahnrge sufficientin wts 4bsmGe
of exceptionand spealal ah&r e 6ubmltfeU~ubsth*r l.m6Ut3h a ~3~4
it 6hOUid then b6 OhW?$Sd WOUed d8wAd Wm   the WeOi~ @@me
Bonomblo Tom Seay, Page 10


requeeted. without auob a charge before UB, obv~oualyYe catz-
not pass upon It@ merlta. i




                                        h3njaminYoodall
                                               Aaaiatant